DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, it is unclear how the three-axis accelerometer can “exhibits rotational symmetry within an x-y plane”, as presently claimed, if one chooses one teeter-totter z-axis accelerometer for the “at least one teeter-tooter z-axis acceleration detection portion” (e.g. Figure 1 of the Instant application)  Please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication 2010/0122579 (Hsu et al.).
With regards to claim 15, Hsu et al. discloses a multi-axis capacitive accelerometer comprising, as illustrated in Figures 1-9 (namely Figure 4), a single mass integrated three-axis accelerometer 3000; a single mass 3020 (e.g. structural layer) including an x-y acceleration detection portion 3300,3400 (e.g. first and second proof mass); at least one teeter-totter z-axis acceleration detection portion 3500 (e.g. third proof mass) embedded within the x-y acceleration detection portion; the accelerometer is symmetrical about both an x-axis (e.g. symmetrical along x-axis as observed in Figure 4) and a y-axis (e.g. symmetrical along y-axis as observed in Figure 4) of the accelerometer and exhibits rotational symmetry (e.g. if one rotates the accelerometer in Figure 4 180O clockwise, the accelerometer would be rotational symmetry when the accelerometer in Figure 4 is at its initial position, 0O; hence, there is an order of rotational symmetry of 2 and the accelerometer does exhibit rotational symmetry) within an x-y plane; the accelerometer is square (e.g. the accelerometer 3000 of Figure 4 is formed by the single mass 3020 having a width of 3 7/16 inches and a length of 3 7/16 inches; hence, the accelerometer is square.  At the same time, if one consider the substrate 3010 of Figure 4 holding the single mass 3020 is the accelerometer 3000, the substrate 3010 has a width of 3 10/16 inches and a length of 3 10/16 inches; hence, the accelerometer is square).  (See, paragraphs [0023] to [0053]).
With regards to claim 16, Hsu et al. further discloses the at least one teeter-totter z-axis acceleration detection portion 3500 comprises two teeter-totter z-axis acceleration detection portions 3500,3600 (paragraph [0023]; as observed in Figure 4).

With regards to claim 20, Hsu et al. further discloses the x-y acceleration detection portion 3300,3400 is coupled to a substrate 3010 by an anchor 3100; the at least one teeter-totter z-axis acceleration detection portion 3500 is coupled to the x-y acceleration detection portion by a tether 3230; the at least one teeter-totter z-axis acceleration detection portion 3500 is not coupled directly to either the substrate or the anchor.  (See, paragraphs [0023] to [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Application Publication 2010/0122579 (Hsu et al.).
With regards to claims 18-19, Hsu et al. does not disclose such structural parameters and arrangements (the at least one teeter-totter z-axis acceleration detection portion comprises four teeter-totter z-axis acceleration detection portions; each of the four teeter-totter z-axis acceleration detection portions is entirely disposed in a respective quadrant of the accelerometer as defined by the x-axis and y-axis of the accelerometer) as in these claims.  
However, to have set such structural characteristic and configurations as in these claims are considered to have been obvious to a person of ordinary skill in the art before the effective St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)] and to position the four teeter-totter z-axis acceleration detection portions in respective quadrant is to shift location of parts [NOTE: In re Japikse, 86 USPQ 70 (CCPA 1950)] and these would not alter and/or change the operation and/or performance of the accelerometer, namely to measure acceleration along multi-axis.

Allowable Subject Matter
Claims 1-5, 8, 10-14 and 21-22 are allowable over the prior art of record.

Response to Amendment
Applicant’s arguments with respect to claims 15-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Zhang, cited as prior art discloses a tri-axial accelerometer comprising a teeter-totter z-axis sensor embedded in a x-y axis sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861